DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 06/08/2020.

Claims 1-13 are pending and have been considered below.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the Figures appear to be poor renderings of mobile device screenshots (Fig. 1A-3) which are unclear and contain additional writings on the figures which are unreadable. Further Fig. 4-5 are informal and the handwriting in some sections is unreadable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  line 1: “wherein ire response” appears to be a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein said one or more graphical elements of the updated user interface" in lines 1-2.  There is insufficient antecedent basis for “said one or more graphical elements” in the claim.  Parent claims 1 and 2 recite a plurality of graphical user interfaces, selected ones of the [graphical] user interfaces, at least one threat-reporting user interface, and a graphical element of each threat-reporting user interface.  Parent claims 1 and 2 do not recite “one or more graphical elements” of the updated user interface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vesterman et al. (US 10,176,692, effective filing of 10/21/2015, published 01/08/2019, hereafter “Vesterman”).

Regarding claim 1, Vesterman discloses a system for managing an impending threat to an educational institution (col 1 lines 39-43, col 1 lines 22-35: threats include emergency incidents and threat of loss or injury to students in need of assistance), comprising: 
at least one processor (col 11 lines 51-64); 
a plurality of graphical user interfaces (col 1 lines 44-50); and 
a controller coupled to the processor and the graphical user interfaces and configured to present to each of a plurality of members of said educational institution selected ones of said user interfaces based on a profile of said member (col 1 lines 46-49, 53-63, Fig. 4-5, Fig. 6A-6C, Fig. 8A-8H, Fig. 10A-10G, Fig. 12A-12D, Fig. 14A-14C, Fig. 16A-16M); 
wherein, for each of said members, said selected ones of the user interfaces presented to that member comprise at least one threat-reporting user interface for reporting an impending threat (col 1 lines 34-35: impending threat of loss or injury to student, col 2 lines 1-7), said threat-reporting user interface comprising a graphical element for reporting said impending threat (Fig. 7: student supervisor reporting UI Fig. 6A-6C, Fig. 9: location supervisor Fig. 8A-8H, Fig. 11: guardian greeter Fig. 10A-10G, Fig. 13A-B: runner UI Fig. 12A-12D, Fig. 15: reunification officer UI Fig. 14A-14C, Fig. 17: incident commander UI Fig. 16A-16M), and 
wherein in response to reporting of said impending threat via said threat-reporting user interface, said controller dynamically updates a user interface presented to each of said plurality of members from among said plurality of user interfaces and based on a profile of that member (Fig. 7: 710-712, Fig. 9 908-910, Fig. 11 1112-1116, Fig. 13A 1310-1312, 1318-1320, Fig. 13B 1330-1332, Fig. 15 1516-1520, Fig. 18: 1814).

Regarding claim 2, Vesterman discloses the system of claim 1, wherein said members have at least one of the following profiles: student, teacher, administrator and parent (Fig. 4 404).

Regarding claim 3, Vesterman discloses the system of claim 1, wherein said updated user interface presented to a member includes one or more graphical elements for allowing said member to react to said threat report (Fig. 7: 710-712, Fig. 9 908-910, Fig. 11 1112-1116, Fig. 13A 1310-1312, 1318-1320, Fig. 13B 1330-1332, Fig. 15 1516-1520, Fig. 18: 1814).

Regarding claim 4, Vesterman discloses the system of claim 2, wherein said one or more graphical elements of the updated user interface allows the member to at least one of: confirm the report, request assistance, initiate a threat-management protocol, send information, and mark safety (Fig. 7: 710-712, Fig. 9 908-910, Fig. 11 1112-1116, Fig. 13A 1310-1312, 1318-1320, Fig. 13B 1330-1332, Fig. 15 1516-1520, Fig. 18: 1814).

Regarding claim 5, Vesterman discloses the system of claim 2, wherein ire response to reporting of said threat, the controller presents to each teacher one of said user interfaces that includes a plurality of graphical elements for any of confirming the threat report, providing information or requesting assistance (col 14 lines 1-3, Fig. 6A-6C, Fig. 7).

Regarding claim 6, Vesterman discloses the system of claim 2, wherein in response to reporting of said threat, said controller presents to each administrator one of said user interfaces comprising a graphical element configured to allow the administrator to initiate at least one of: a lock-down, an evacuation, a shelter-in-place protocol, a silent lock-down (Fig. 16L, col 34 lines 18-24), wherein upon initiating any of said actions the processor effects transmission of a notification indicative of said action to said members (col 33 lines 41-67, col 34 lines 1-16, Fig. 16H-16K).

Regarding claim 7, Vesterman discloses the system of claim 6, wherein in response to initiation of any of said actions by the administrator, said controller presents to each teacher one of said user interfaces that includes a plurality of graphical elements for any of requesting assistance, sending information, and marking safe (col 34 lines 3-16, Fig. 16K, col 22 lines 48-52).

Regarding claim 8, Vesterman discloses the system of claim 6, wherein in response to initiation of any of said actions by the administrator, said controller presents to each administrator one of said user interfaces that includes a plurality of graphical elements for any of ending the lock-down, ending the evacuation, sending an update, and calling emergency services (col 34 lines 19-31, Fig. 16L, Fig. 16M, col 35 lines 25-57).

Regarding claim 9, Vesterman discloses the system of claim 6, wherein in response to initiation of any of said actions by the administrator, said controller presents to each student one of said user interfaces that includes one or more graphical elements for any of requesting assistance, marking safe and providing information to proper authorities (col 34 lines 3-16, Fig. 16K, col 22 lines 48-52).

Regarding claim 10, Vesterman discloses the system of claim 1, wherein said controller is in communication with a database for receiving a profile of each of said members (col 1 lines 53-61).

Regarding claim 11, Vesterman discloses the system of claim 9, wherein in response to selection of at least one of said graphical elements by a student to provide information, the controller updates the user interfaces of any of said teachers and said administrators to facilitate reacting to the information provided by said student (col 1 lines 53-61).

Regarding claim 12, claim 12 recites limitations similar to claim 1 and similarly rejected.
 
Regarding claim 13, Vesterman discloses the system of claim 12, wherein said dynamically updated user interface allows the member to react to any of said reporting of the threat and said one or more actions taken following the reporting of the threat (Fig. 7: 710-712, Fig. 9 908-910, Fig. 11 1112-1116, Fig. 13A 1310-1312, 1318-1320, Fig. 13B 1330-1332, Fig. 15 1516-1520, Fig. 18: 1814).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gitau
US 10008100 
Coordinated communications in emergency
Malkin et al.
US 9699130 
User interface with recipient status indication
Rodkey et al.
US 7174005 
School-wide notification and response system
Rodkey et al.
US 7362852
School-wide notification and response system with enhanced administrator function
Reyes et al.
US 20080048851 
Computer-Enabled, Networked, Facility Emergency Notification, Management and Alarm System
Hassler et al.
US 20130346333 
System and method for receiving requests and responding to emergencies
Evans
US 20140132393 
Emergency notification system and methods
Venkatachari
US 20140368337 
System and method for providing on the fly updates of threat and hazard information through a mobile application
Guo et al.
US 20170064508 
Responding to a status for a user based on nearby electronic devices
Wolfson et al.
US 20170148306 
System and method for processing emergency alerts and responses
Shaposhnikov
US 20190355236 
School emergency notification system and method


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/               Primary Examiner, Art Unit 2142